Ordinarily a party aggrieved by error in a judgment has a simple and ample remedy by motion at the trial term to bring the action forward, and to vacate, modify, or reverse the judgment complained of. McIntire v. Carr,59 N.H. 207. If it shall appear that there is any record of an order or judgment made in court substituting Renaud as party plaintiff in the place of Wilbur in the action Wilbur v. Abbot, the plaintiff in error can have his remedy at the trial term, the cumbersome process of a writ of error being unnecessary.
Writ dismissed.
DOE, C. J., did not sit: the others concurred.